Citation Nr: 1031865	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel







INTRODUCTION

The Veteran had periods of active duty from June 1956 to August 
1959 and from October 1959 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDINGS OF FACT

A bilateral hearing loss disability did not manifest during 
service, organic disease of the nervous system was not manifest 
within a year after discharge, and a bilateral hearing loss 
disability is not attributable to the Veteran's service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Veteran is seeking service connection for bilateral hearing 
loss.  He essentially contends that he incurred this disability 
as a result of noise exposure during military service.  
Specifically in November 2006 correspondence, he indicated that 
during his time in the Navy, his assignment to the deck force 
included duty as a pointer on a quad 40 mm gun mount.  He used 
sound powered head sets and a gunner helmet with no hearing 
protection.  After training, he was assigned to the combat 
information center, which was located near a twin 5 inch gun 
mount, an ASW hedgehog mount, and K-gun depth charge and torpedo 
launchers with no hearing protection.  While he was in the Air 
Force, he reported that he was an air weather service maintenance 
technician and did not use ear protection.  The maintenance shop 
and equipment was located near runways, engine run-up areas, and 
take off landings.  He further indicated that while he was in 
Vietnam, he was exposed to artillery and small arms fire, and 
incoming mortar and rocket fire.  He reported that he experienced 
a periodic decrease in hearing from this exposure and that his 
hearing loss has been present for years.   

The Board notes that the Veteran's DD 214s note military 
occupational specialties (MOS) have included Weather Equipment 
Technician and Weather Equipment Room, and he has received 
decorations for small arms expert marksmanship.  As such, his 
contentions of noise exposure are deemed consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a).  As such, 
noise exposure is conceded here.  The sole question for 
consideration, then, is whether the current bilateral hearing 
loss is causally related to such in-service noise exposure.

In general, to establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in- service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may be granted for a disease first diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as sensorineural hearing loss, if such is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.  Additionally, it is 
noted that the threshold for normal hearing is from 0 to 20 
decibels, with higher threshold levels indicating some degree of 
hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

The Board acknowledges that the lack of any evidence that a 
veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):  [W]here the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that would 
adversely affect the auditory system and post-service test 
results meeting the criteria of 38 C.F.R. § 3.385.  For example, 
if the record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though still not 
meeting the requirements for 'disability' under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, or 
whether they are more properly attributable to intercurrent 
causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting 
from a brief of the VA Secretary).

Upon review of the claims file, the Board notes that the entirety 
of the Veteran's service treatment records, including a February 
1976 retirement examination, are void of any complaints of, 
treatment for, or diagnosis of a hearing loss disorder.  Physical 
examinations throughout service showed normal whispered and 
spoken voice testing, and normal audiometric results at final 
separation in 1976.  The Veteran also expressly denied ear 
trouble in reports of medical history completed throughout his 
active duty periods, and he specifically denied hearing loss in 
his 1976 report of medical history.

The post-service evidence confirms audiometric findings of 
hearing loss in both ears meeting the requirements of 38 C.F.R. 
§ 3.385.  See VA examination report dated in March 2007.  

The Veteran's current hearing loss disability was first diagnosed 
by a November 2006 VA audiologic examination report.  At that 
time, the Veteran restated his prior contentions regarding in-
service exposure and also indicated that he served in Vietnam and 
was exposed to the noise of combat, including incoming and 
outgoing fire.  He reported that post-service, he worked as an 
electrician in a corrugated paper factory for 15 years until 
retirement in 1999.  He also was exposed to recreational noise 
while deer hunting with a rifle and a chainsaw while cutting 
firewood.  

Again, the Veteran's current hearing loss disability was 
diagnosed by a November 2006 VA audiological examination report, 
approximately 30 years since his discharge since service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).  
There is no clinical or otherwise competent evidence indicating 
that the Veteran's claimed bilateral hearing loss manifested to a 
compensable degree within the first post-service year. 38 C.F.R. 
§§ 3.307, 3.309.

The Board acknowledges that the Veteran is competent to report 
his observable hearing loss symptomatology.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Moreover, lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Thus, the Veteran's own statements as to a continuous history of 
hearing loss could be sufficient to substantiate the claim, in 
light of his conceded in-service noise exposure and the current 
diagnosis of bilateral hearing loss consistent with 38 C.F.R. 
§ 3.385.  However, in this case, the Veteran's claims of 
continuous symptoms dating back to service are not deemed to be 
credible in light of the normal audiometric findings at 
separation in 1976 and in light of the fact that the Veteran 
expressly denied hearing loss at that time.  Moreover, he did not 
raise a claim until 2006, 3 decades after discharge.  If he had 
been experiencing continuous hearing loss since that time, then 
it would be reasonable to expect that he would have filed a claim 
much sooner.  For these reasons, continuity of symptomatology is 
not here established either by the clinical records or by the 
Veteran's own statements.  

In March 2007, the Veteran's claims file was sent to the VA 
examiner who conducted the November 2006 VA audiological 
examination for a nexus opinion.   After reviewing the claims 
file, the VA examiner noted that she found the Veteran's 
statements and narratives of noise exposure events compelling.  
However, she opined that the Veteran's current hearing loss was 
less likely than not caused by or a result of conceded inservice 
noise exposure.  The examiner reasoned that the Veteran's hearing 
was within normal limits at the time of separation and there was 
no evidence in the record to contradict this finding.  
 
The Board finds the VA examiner's opinion to be highly probative 
to the question at hand.  The examiner was an audiologist who 
possesses the necessary education, training, and expertise to 
provide the requested opinion.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In addition, this opinion is based in part 
on examination and interview of the Veteran.  The examiner also 
reviewed the Veteran's claims folder, which contained his service 
treatment records and post-service medical evidence.  The VA 
examination report provides a thorough review of the Veteran's 
medical history and his history of noise exposure, both during 
service and after separation.  It also provides persuasive 
rationale, specifically noting that the Veteran's hearing was 
normal upon his separation from service, to support the 
conclusion that the Veteran's hearing loss was less likely caused 
by or the result of conceded inservice noise exposure.

In this case, the Veteran's representative pointed to Hensley v. 
Brown, 5 Vet. App. 155 (1993), wherein the Court stated that 38 
C.F.R. § 3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service. Id. at 159.  The 
Court explained that, when audiometric test results at separation 
from service do not meet the regulatory requirements for 
establishing a "disability" at that time, a veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.

The Board notes, however, that while VA cannot deny a claim of 
service connection for hearing loss merely because the disability 
was not shown to have manifested while on active duty, nothing in 
the holding of Hensley precludes a health care specialist from 
taking into account what the examiner believes to be normal 
audiometric readings while on active duty in determining the 
etiology of the disability, and relying on such readings in 
rendering a negative opinion.  As noted, the VA examiner reviewed 
the record, elicited a history from the Veteran, and provided a 
detailed rationale for the negative opinion.

The Veteran himself believes that his hearing loss was caused by 
his active service.  In this regard, the Board acknowledges 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which 
it was held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, in light of the time that has elapsed and the Veteran's 
other sources of noise exposure, the question of causation here 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service connection 
for hearing loss.  As the evidence preponderates against the 
claims, the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide. 38 C.F.R. § 3.159(b) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Prior to the initial adjudication on appeal, VA complied with 
notification responsibilities in regards to the Veteran's claim 
for service connection in correspondence sent to the Veteran in 
February and March 2006.  The February 2006 letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  Notice pursuant to the Dingess decision 
was sent in March 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post- service 
VA and private medical records, and a report of VA examination.  
The Board finds that the RO has either obtained, or made 
sufficient efforts to obtain, records corresponding to all 
treatment for the claimed disorder described by the Veteran.  The 
March 2007 VA examination report is fully adequate for the 
purposes of adjudication.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  The VA report was authored by a VA audiologist.  It 
reflected a review of the claims file, audiological evaluation, 
and medical opinion accompanied by a supporting rationale.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER


Entitlement to service connection for bilateral hearing loss is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


